
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1451
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Mrs. Bono Mack (for
			 herself and Mr. Kennedy) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on the
			 Judiciary and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing support for designation of June
		  26, 2010, as the International Day against Drug Abuse and Illicit
		  Trafficking.
	
	
		Whereas the economic cost of drug, alcohol, and tobacco
			 use in the United States is more than $500,000,000,000;
		Whereas the trafficking of illicit drugs creates a culture
			 of lawlessness, rampant violence, and is often linked to organized criminal
			 gangs and terrorism;
		Whereas the illicit drug industry is estimated at
			 $400,000,000,000 per year;
		Whereas there are an estimated 190,000,000 drug users
			 worldwide;
		Whereas the average age of the 190,000,000 worldwide drug
			 users is 30;
		Whereas teenagers and young adults are particularly
			 vulnerable to illicit drugs and the prevalence of drug use among young people
			 is more than twice as high as that among the general population;
		Whereas preventing drug use before it begins and educating
			 the public on the dangers of drug use is a critical component of what must be a
			 consistent and comprehensive effort to stunt and decrease drug use rates
			 throughout the United States;
		Whereas the rates of use for any illegal drug are directly
			 related to the perception of harm and social disapproval;
		Whereas community anti-drug coalitions in the United
			 States and internationally play a key role in combating the use of illicit
			 drugs among youth and have contributed to reductions in drug abuse rates and
			 increases in the perception of harm over the past decade;
		Whereas community anti-drug coalitions involve all sectors
			 of the community, including youth, parents, businesses, media, schools, youth
			 serving organizations, law enforcement, religious and fraternal organizations,
			 civic and volunteer groups, health care professionals, and State, local, or
			 tribal governmental agencies;
		Whereas community anti-drug coalitions change community
			 norms, laws, policies, regulations, and procedures to create an environment
			 that discourages the use of drugs;
		Whereas thousands of community anti-drug coalition leaders
			 and community-based substance abuse prevention, treatment, and education
			 professionals play a vital role in keeping communities free of illicit drugs
			 and drug trafficking, both in the United States and internationally;
		Whereas the United Nations General Assembly established
			 June 26 as the International Day against Drug Abuse and Illicit
			 Trafficking;
		Whereas the international campaign encourages young people
			 to put health first and not to take drugs;
		Whereas the theme for the 2010 International Day against
			 Drug Abuse and Illicit Trafficking is “Do drugs control your life? Your life.
			 Your community. No place for drugs”;
		Whereas a goal of this international campaign is to
			 mobilize support and to inspire people to act against drug abuse and
			 trafficking;
		Whereas the United Nations encourages people and
			 institutions to get involved in this prohealth campaign;
		Whereas the International Day against Drug Abuse and
			 Illicit Trafficking raises awareness about the goal of creating an
			 international society free of drug abuse, which was agreed to by United Nations
			 Member States, including the United States; and
		Whereas June 26, 2010, would be an appropriate date to
			 designate as the International Day against Drug Abuse and Illicit Trafficking:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of the
			 International Day against Drug Abuse and Illicit Trafficking;
			(2)urges teenagers,
			 young adults, communities, and community anti-drug coalitions both domestically
			 and internationally to engage in, and carry out, appropriate prevention and
			 education activities and programs to reduce and stop illegal drug use before it
			 starts;
			(3)recognizes the
			 Western Hemisphere Drug Policy Commission, which will review and evaluate
			 United States policy regarding illicit drug supply reduction and interdiction,
			 with particular emphasis on international drug policies and programs directed
			 toward the countries of the Western Hemisphere, along with foreign and domestic
			 demand reduction policies and programs;
			(4)recognizes the Office of National Drug
			 Control Policy’s efforts to enhance United States international demand
			 reduction efforts;
			(5)recognizes the
			 Department of State’s International Narcotics Control and Law Enforcement
			 Demand Reduction program, which exports the best of United States demand
			 reduction technology to other countries; and
			(6)recognizes the
			 importance of efforts to curb illicit drug trafficking as well as the major
			 negative consequences it causes, both domestically and internationally.
			
